                                                                                                    -    ---         -   -

                                                                     USDC SD>J\'

                                                                     •·: I 1·:_. \.._
                                                                     t , J.._,   r, · 1·· r) (··;
                                                                                          A\ ~, -
                                                                                                        1' -
                                                                                                           '>i
                                                                                                                 !
                                                                                                               1 l ' ;\
                                                                                                                     '-·       ,
                                                                                                                                             I I "\/I f",' 1 I.l
                                                                                                                                                                        Cl")
                                                                                                                                                                        C,
UNITED STATES DISTRICT COURT
                                                                                                                                       l,.    -- ,   ,. ,,         .I




SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                     DOC#: ---- --- ·· :.:;l~,.:;                                                            t---~
                                                                     DATF FILED: .2U2JJ,WO
YDANIS RODRIGUEZ, et al.,                                                                    - --   -----
                                                                                                                 -
                                                                                                                         ---
                                                                                                                             ---
                                                                                                                                   -     --
                                                                                                                                                  ----
                                                                                                                                                 ----- ----
                       Plaintiffs,
          -against-                                                           12 CIVIL 3389 (NRB)

                                                                                    JUDGMENT
EDWARD WINSKI, et al.,
                                   Defendants.
-----------------------------------------------------------X

          It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum and Order dated March 12, 2020, defendants' motion to dismiss

NPPA's Second Amended Complaint is granted for lack of standing; accordingly, the case is

closed.

Dated: New York, New York
       March 13, 2020



                                                                     RUBY J. KRAJICK

                                                                         Clerk of Court
                                                               BY:
                                                                      ~J2r?
                                                                          Deputy Clerk
